Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Third Action
Applicants' response to the second Non-Final Office Action mailed 03 August 2021, has been entered and the Remarks therein are fully considered here.
This action is a third Non-Final Office Action based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b), and 35 U.S.C. §103 over Sugarman et al. in view of Polanska et al. as evidenced by NHS, and in view of Hong et al., not necessitated by Applicants’ amendment received 24 October 2021.

Status of Claims
Claims 1-3 are pending.
Claims 1 and 2 are withdrawn from consideration.
	Claim 3 is rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/360,971, 07/12/2016.
Applicant has complied with all of the conditions for receiving the benefit of an 
Claim 3 has the effective filing date of 12 July 2016.

Claim Objections
	The objection to Claim 3, in the Non-Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment received 24 October 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claim 3 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first 

Claim 3 fails to comply with the written description requirement because it does not adequately describe the manner and process of making and using the invention.
Claim 3, lines 6-10, recites: “…, comparing the skin surface moisture level and the TEWL value with a predetermined level and value, providing the therapeutic intervention guidance based on the comparison, treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone,…”
Claim 3, lines 11-12, recites: “…stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range,…”

The specification recites: “A skin function measurement device can measure Trans-epidermal water loss (TEWL) value and skin hydration level at the same time…Tracking of skin functions data and using an algorithm, a guidance system for AE [atopic eczema] management can be established. As a proactive treatment guidance system, it can provide an alarming signal for the usage of topical calcineurin inhibitor (TCI) products when the data enters pre-determined range (alarming zone). Once the skin function data restore normal range, then patients or caregivers can stop using TCI 
However, the terms ‘predetermined level and value’, ‘pre-determined alarming zone’, ‘therapeutic intervention guidance’, and ‘normal range’ are not described, defined or explained in the specification. For example, the specification does not provide working examples or instructional guidance with regard to what (e.g., steps or instrument hardware) constitutes a ‘therapeutic intervention guidance’. In addition, the lack of explanations, descriptions or definitions (and working examples) with regard to the terms ‘predetermined level and value’, ‘pre-determined alarming zones’, and ‘normal range’ does not provide sufficient guidance to a practitioner intending to perform the claimed method. Therefore, Applicants have not provided sufficient detail to show that they had possession of the claimed invention.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim or the claim may be amended to recite steps or values which are supported by the specification.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 is indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 3 recites: “A method of providing a therapeutic intervention guidance for atopic eczema consisting of:…, wherein the therapeutic intervention guidance includes information about therapeutic efficacy of topical pharmaceuticals, systemic pharmaceuticals,…; and wherein the skin-care procedure includes a moisturizer.”
However, a claimed method which recites ‘consisting of’ language cannot also recite ‘comprising of’ language (or its equivalent) in the same claim.

MPEP 2111.03 (I) states, in part: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
MPEP 2111.03 (II) states, in part: The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).
That is, the transitional phrase ‘consisting of’ defines the steps of the claimed method, thereby closing the claim to additional elements. However, the term ‘includes’ opens the claim to additional, unrecited elements. Therefore, the metes and bounds of the claimed subject matter are not clear.   

Claim 3, lines 6-10, recites: “…, comparing the skin surface moisture level and the TEWL value with a predetermined level and value, providing the therapeutic intervention guidance based on the comparison, treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone,…”
Claim 3, lines 11-12, recites: “…stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range,…”

However, it is not clear what numerical values constitute a ‘predetermined level and value’. It is not clear what numerical values constitute a ‘normal range’ of skin moisture and TEWL values. It is not clear what (e.g., steps or instrument hardware) constitutes a ‘therapeutic intervention guidance’, and if the treatment of the subject with a topical calcineurin inhibitor (TCI) is included in the therapeutic intervention guidance or if the treatment results from the use of a therapeutic intervention guidance. It is not clear what levels of skin moisture and TEWL values would be considered to be ‘pre-determined alarming zone’ values, and it is not clear if the ‘pre-determined alarming zone’ is different from the previously-cited ‘predetermined level and value’. It is noted that the subject cannot belong to both groups; i.e., subjects with some ‘normal range’ of levels and values, as identified after the ‘comparing’ step of the method, would not be treated in the ‘treating’ step of the method.
That is, the metes and bounds of the terms ‘predetermined level and value’, ‘pre-determined alarming zone’ and ‘normal range’ are not clear in the absence of defining numerical ranges and/or values. The metes and bounds of the term ‘therapeutic intervention guidance’ are not clear in the absence of a clear explanation of what the term means with regard to the steps and/or instruments which would constitute a therapeutic intervention guidance.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 3, 6 and 7 under 35 U.S.C. §103 as being unpatentable over Polanska et al. as evidenced by NHS in view of Kircik, Dahnhardt-Pfeiffer et al., and Hong et al., in the Non-Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' argument received 24 October 2021, and further consideration of the claimed subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Sugarman et al. ((2003) Arch. Dermatol. 139: 1417-1422) in view of Polanska et al. ((2013) Videosurgery Miniinv. 8(3): 192-199) as evidenced by NHS ((2017) Emollients. Datasheet [online]. pp. 1-3), and in view of Hong et al. ((2011) Semin. Cutan. Med. Surg. 30: 71-86).
[All references except Sugarman et al. cited in the Non-Final Office Action mailed 03 August 2021.]

Sugarman et al. addresses some of the limitations of claim 3.
Regarding claim 3, Sugarman et al. shows a study to develop an objective measure of atopic dermatitis (AD) by measuring stratum corneum (SC) functions. Barrier function of the SC was assessed by measuring transepidermal water loss, and SC hydration was assessed by measuring capacitance (pg. 1417, Objectives and Design [Claim 3- A method of providing a therapeutic intervention guidance for atopic eczema consisting of: simultaneously measuring a skin surface moisture level and a Trans-Epidermal Water Loss (TEWL) value of a subject to track skin functions of the subject]).
Capacitance as a parameter for SC hydration was assessed with a Corneometer CM 825 (pg. 1418, column 2, para. 2). The goal of the study was to determine the minimum number of involved and uninvolved sites that should be measured to obtain a consistent measure of TEWL and CM (corneometry) in each category (pg. 1419, column 1, lines 5-8). A total of 38 volunteers with mild to severe AD were studied (pg. 1417, column 1, Abstract, ‘Patients’). TEWL and CM on multiple body areas or sites were measured to determine the range of values in regions clinically assessed as uninvolved and involved from mildly to severely. A set of measurements each from uninvolved, more mildly involved and more severely involved areas was sufficient (pg. 1419, column 2, para. 2 thru pg. 1420, column 1, lines 1-2). TEWL rates in areas clinically judged to be uninvolved were always lower than in mildly involved areas, and they were always lower in mildly involved areas than in those judged to be more severely involved (pg. 1420, column 1, para. 1). CM values in areas clinically judged as severe were always lower than those in mild or uninvolved areas (pg. 1420, column 2, lines 2-5 [Claim 3- comparing the skin surface moisture level and the TEWL level value with a predetermined level and value]). 
Sugarman et al. further shows that an OSAAD score was calculated according to a formula that incorporated the adjusted values for TEWL and CM on uninvolved, mildly, and severely involved skin areas multiplied by the respective percentage of BSA (body surface area) (pg. 1420, column 2, para. 1). The OSAAD score will provide a reliable means for physicians to evaluate their patients’ conditions over time and in response to therapeutic interventions (pg. 1421, column 2, para. 3).

Sugarman et al. does not show: 1) providing the therapeutic intervention guidance based on the comparison [Claim 3]; 2) treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone [Claim 3]; 3) stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range [Claim 3]; 4) the therapeutic intervention guidance includes information about therapeutic efficacy of topical pharmaceuticals, systemic pharmaceuticals, behavioral corrections, environmental controls, food intake, and using a skin-care procedure [Claim 3]; and 5) wherein the skin-care procedure includes using a moisturizer [Claim 3].

Polanska et al. as evidenced by NHS addresses some of the limitations of claim 3.
Polanska et al. shows a study to assess the skin barrier function and inflammation within the skin of atopic dermatitis (AD) patients. Noninvasive bioengineering methods were performed within active lesions as well as within surrounding skin areas without any signs of eczema and compared to normal skin of healthy controls (pg. 193, column 1, para. 2 [nexus to Sugarman et al.] [A method of providing a therapeutic intervention guidance for atopic eczema, measuring a skin surface moisture level and a TEWL value, comparing the skin surface moisture level and the TEWL value to a predetermined level and value]).
Regarding claim 3, forty-five patients with localized lesions underwent topical therapy with the use of calcineurin inhibitors (tCI) or glucocorticosteroids during the next 3 weeks (pg. 193, column 2, para. 1 and pg. 194, Table I [Claim 3- providing the therapeutic intervention guidance based on the comparison, treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone]).
The average value of TEWL decreased significantly after therapy. Skin barrier function of AD patients reached the same status as healthy control skin only with uninvolved regions after therapy (pg. 196, column 2, para. 2). The mean water hydration of the control group was higher than in AD patients in relation to the measure before and after therapy of lesional skin as well as nonlesional skin (pg. 195, column 2, para. 2 [Claim 3- stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range, wherein the therapeutic intervention guidance includes an information about therapeutic efficacy of topical pharmaceuticals]).
Additional treatments included emollients (pg. 193, column 2, para. 1 [Claim 3- using a skin-care procedure, wherein the skin-care procedure includes using a moisturizer]).

	Polanska et al. does not specifically teach that an emollient is a moisturizer and/or functions as a moisturizer. The term ‘moisturizer’, as recited in claim 3, is recited, but not described, explained or defined in Applicant’s specification (e.g., pg. 2, para. [0010]).
	NHS teaches that emollients are moisturizing treatments applied directly to the skin to soothe and hydrate it (pg. 1, para. 1).

	Polanska et al. also teaches that the described study confirms previous reports that TEWL and corneometry are useful to detect subclinical skin disturbances (pg. 198, column 1, para. 1).
	That is, both TEWL and corneometry can be useful in diagnosing asymptomatic skin disturbances, as shown by Sugarman et al.

Hong et al. provides motivation for including information about systemic pharmaceuticals, behavioral corrections, environmental controls, and food intake as part of therapeutic guidance for atopic dermatitis (AD)/eczema, treatments for AD being shown by Polanska et al., by way of addressing the limitations of claim 3.
	Hong et al. teaches that various topical, systemic, and complementary and alternative therapies, provide a therapeutic ladder for optimized long-term control of itch in atopic dermatitis (AD). Patient education and a therapeutic regimen to help patients cope with the itch and eczema are important adjuvant strategies for long-term managements (pg. 71, Abstract [nexus to Sugarman et al. and Polanska et al.] [A method of providing a therapeutic intervention guidance for atopic eczema]).
	Regarding claim 3, infectious triggers in the management of AD should be considered, particularly Staphylococcus aureus, which is the predominant microorganism in AD lesions. In general, systemic antibiotics are considered important for treating exacerbations of AD (pg. 73, column 2, para. 1 [Claim 3- systemic pharmaceuticals]).
Psychological interventions used in AD often focus on relaxation and maintaining control over the desire to scratch when one feels itchy. A randomized controlled trial showed that AD patients receiving cognitive-behavioral therapy or combined education and cognitive-behavioral treatment demonstrated significantly decreased itching intensity and scratching behavior after one year. Supporting patients to learn to manage their stress and resultant scratching behavior may lead to disease improvement and the better prevention of relapses (pg. 79, column 1, lines 1-4 and para. 1 [Claim 3- behavioral corrections]).
Exogenous factors, such as contact with wool, can elicit pruritis in AD. It is recommended that patients avoid wool and wear fabrics like cotton. Climate, environmental and seasonal changes have been known to affect patients with AD. Aeroallergens, such as dust mites, pollen, and animal exposure are potential triggers of AD and have been shown to cause eczematous reaction with patch testing. Some authors have recommended dust mite reduction measures, including dust mite mattress encasings and hot washing and drying of sheets and pillow every 6-8 weeks (pg. 73, column 1, para. 1 thru 2 [Claim 3- environmental controls]).
Food allergies are a controversial trigger for AD. Food allergies can potentially exacerbate AD in two ways. Should food allergy be suspected as a trigger for AD, patients should be evaluated by specialists who can examine test results and recommend individually-adapted diet (pg. 73, column 1, para. 3 thru 4 [Claim 3- food intake]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of providing a therapeutic intervention guidance for atopic eczema, consisting of measuring a skin surface moisture level and a trans-epidermal water loss (TEWL) value, as shown by Sugarman et al., by: 1) providing the therapeutic intervention guidance based on the comparison [Claim 3]; 2) treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone [Claim 3]; 3) stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range [Claim 3]; 4) including information about therapeutic efficacy of topical pharmaceuticals in the therapeutic intervention guidance [Claim 3]; and 5) using a skin-care procedure which includes using a moisturizer [Claim 3], as shown by Polanska et al. as evidenced by NHS, with a reasonable expectation of success, because Polanska et al. teaches that TEWL and corneometry have been shown to be useful procedures for detecting subclinical skin disturbances, and TEWL and corneometry are the diagnostic/prognostic procedures, shown by Sugarman et al. (MPEP 2143 (I)(A,G)).
Although Polanska et al. does not show detection of atopic dermatitis (AD)/eczema by implementing only TEWL and corneometry measurements, it would have been obvious to one of ordinary skill in the art to have applied the therapeutic intervention guidance, e.g., in the form of treating a subject with a TCI (topical calcineurin inhibitor), as shown by Polanska et al., to those patients, shown by Sugarman et al., who are suffering from AD. Sugarman et al. uses TEWL and corneometry measurements only to diagnose various levels of AD, and, therefore, one of ordinary skill in the art would understand that a therapeutic intervention guidance, such as that shown by Polanska et al. as evidenced by NHS, could be used to treat the patients with AD, shown by Sugarman et al. (MPEP 2144 (I)).  In addition, Sugarman et al. also acknowledges that the described method of using only TEWL and corneometry measurements to evaluate the severity of AD in a patient could be used to determine patients’ conditions over time in response to therapeutic interventions. That is, the method of Sugarman et al. could be used to assess the efficacy of particular AD treatments, such as those shown by Polanska et al. as evidenced by NHS, with the reasonable expectation that the method could be used to successfully track a patient’s therapeutic progress.
It would have been further obvious to have included in the therapeutic intervention guidance, information about systemic pharmaceuticals, behavioral corrections, environmental controls, and food intake [Claim 3] (i.e., aside from information about the therapeutic efficacy of topical pharmaceuticals, which is shown by Polanska et al.), with a reasonable expectation of success, because Hong et al. teaches that there are several external triggers (i.e., non-genetic influences) that exacerbate atopic dermatitis/atopic eczema, which, in turn, can be ameliorated via administration of systemic pharmaceuticals, education regarding behavioral corrections, and manipulation of a subject’s environment and food intake (MPEP 2143 (I)(A,G)). That is, the administration of these external influences could be used to treat the subjects, shown by Sugarman et al. and Polanska et al., who have some level of AD.
One of ordinary skill in the art would have been motivated to have made those modifications, because Hong et al. teaches that the implementation of a ‘therapeutic ladder’ for the treatment of AD-associated pruritis can be optimized in order to effect long term control of itch in AD patients (pg. 71, Abstract and pg. 72, Table 1). Table 1 shows a series of first line, second line and third line interventions for controlling AD and/or controlling itch associated with AD (pg. 72, Table 1). That is, the integration of a variety of therapeutic approaches that include use of systemic pharmaceuticals, and patient education with regard to behavior corrections, environmental controls and food intake can be implemented in order to optimize a long-term treatment plan for patients with atopic eczema.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 



Response to Arguments
Applicant’s arguments, pp. 4-6, filed 24 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds following further search and consideration of the claimed subject matter.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631